Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Clams 6-10 are pending. 
Claims 1-5 and 11-14 are canceled by Applicant.

Reasons for Allowance
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a SGT MOSFT in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2017/0278837 A1 to Hsieh, hereinafter Hsieh37 in combination of US 2013/0256786 A1 to Hsieh, hereinafter Hsieh86) substantially teach some of following limitations (but not the limitations stated above):
Hsieh37 in combination of Hsieh86 discloses a SGT MOSFET (in Hsieh37’s Fig. 2A) comprising: 
an epitaxial layer (Hsieh37’s 201) of a first conductivity type (N) extending over a substrate (Hsieh37’s 202); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Hsieh37’s Fig. 2A, annotated. 
a plurality of first type trenches (Hsieh37’s 204) formed in said epitaxial layer (Hsieh37’s 201) in an active area, each of said first type trenches (Hsieh37’s 204) being filled with a shielded gate structure (Hsieh37’s 206, 205) comprising a first poly-silicon layer (Hsieh37’s first poly-silicon layer of 205 described in [0022]) in a lower portion to serve as a shielded electrode (Hsieh37’s shielded electrode 205) and a second poly-silicon layer (Hsieh37’s second poly-silicon layer of 206 described in [0022]) in an upper portion to serve as a gate electrode (Hsieh37’s 206), wherein said shielded electrode (Hsieh37’s 205) is insulated from said epitaxial layer (Hsieh37’s 201) by a first insulating film (Hsieh37’s 207) and said gate electrode (Hsieh37’s 206) is insulated from said epitaxial layer (Hsieh37’s 201) by a gate insulating film (Hsieh37’s 208) which has a thickness less than said first insulating film (thickness of Hsieh37’s 208 is less than thickness of 207 described in [0022]), wherein said shielded electrode (Hsieh37’s 205) and said gate electrode (Hsieh37’s 206) are insulated from each other by a second insulating film (Hsieh37’s 209); 
an ESD clamp diode (Hsieh37’s n+/p/n+/p/n+ in ESD clamp diode area, made of a portion of a poly-silicon layer 240 in upper trench 219 as shown in Fig. 4A-4F) … formed on top of said epitaxial layer (Hsieh37’s 201) and multiple second type trenches (Hsieh37’s 219 in Fig. 2A), wherein each of said second type trenches (Hsieh37’s 219) is filled with said first poly-silicon layer (said Hsieh37’s first poly-silicon layer of 205) as a lower electrode (Hsieh37’s 218 in Fig. 2A) and … an upper electrode (the Hsieh37’s portion of the poly-silicon layer 240 in upper trench 219 as an upper electrode)… ; 
said ESD clamp diode (Hsieh37’s n+/p/n+/p/n+ in ESD clamp diode area) being isolated from said epitaxial layer (Hsieh37’s 201) by said gate insulating film (Hsieh37’s 208, the insulating film 208 and the insulating film 207 are formed by one insulating film 208 as shown in Fig. 4D), said lower electrode (Hsieh37’s 218 in Fig. 2A) being isolated from said epitaxial layer (Hsieh37’s 201) by said first insulating film (Hsieh37’s 207); 
said first and second poly-silicon layers (Hsieh37’s first poly-silicon layer of 205 and second poly-silicon layer of 206) being doped with said first conductivity type (Hsieh86 discloses first poly-silicon layer of shielded electrode 205 in Fig. 2A can be doped with p-type  or n-type conductivity while a gate electrode 206 is n+ type described in [0028] same as the Hsieh37’s second-silicon layer of gate electrode 206 is n+ type described in [0022]); and 
trenched anode (cathode) (Hsieh37’s 216-1 in Fig. 2A) contacts of said ESD clamp diode being located in said upper electrode (in the Hsieh37’s portion of the poly-silicon layer 240 in upper trench 219 as the upper electrode).  
However, Hsieh37 in combination of Hsieh86 does not teach the limitations of “an ESD clamp diode comprising said second poly-silicon layer…, wherein each of said second type trenches is filled with … said second poly-silicon layer as an upper electrode, wherein said upper electrode is isolated from said lower electrode by said second insulating film” as recited in claim 6. Therefore, the claim 6 is allowed. 
Regarding claims 7-10, they are allowed due to their dependencies of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898